Citation Nr: 1107912	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for service-
connected left knee disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a nasal/sinus 
disability.

5.  Entitlement to an effective date earlier than July 12, 2004, 
for the grant of service connection for pseudofolliculitis barbae 
and acne keloidosis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active military service from 
February 1982 to January 1987 and from January 1990 to July 1993.  
He had additional service in the Army Reserve from January 1987 
to December 1989.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of October 2004 and June 2005 rating decisions.  This 
case was before the Board in March 2009 when it was remanded for 
additional development.

In November 2004, the Veteran requested a hearing with "the Board 
in person."  However, a January 2005 informal conference report 
associated with the claims file reflects that the Veteran 
cancelled his request for a formal hearing and instead, opted for 
an informal conference with a Decision Review Officer at the RO.

The issues of entitlement to service connection for a nasal/sinus 
disability and entitlement to an effective date earlier than July 
12, 2004, for the grant of service connection for 
pseudofolliculitis barbae and acne keloidosis of the scalp are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action 
on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected 
right knee disability has been manifested by painful motion; 
instability and/or compensable limitation of flexion or extension 
have not been shown.

2.  Throughout the appeal period, the Veteran's service-connected 
left knee disability has been manifested by painful motion; 
instability and/or compensable limitation of flexion or extension 
have not been shown.

3.  The Veteran's right foot sprain in service was acute and 
resolved with no residual disability; and the Veteran's current 
right ankle disability (gout) is not shown to be etiologically 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  A right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in July 2004, August 2994, April 2005 and 
March 2009.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006). 3 8 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  The Veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.

The Veteran's available service treatment records (STRs) are 
associated with his claims file.  [In this regard, searches for 
the Veteran's complete STRs dated from 1982 to 1989 were 
unsuccessful.  See December 2009 VA Memorandum.  However, the 
Board points out that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the benefit of 
the doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in the 
possession of the government.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the Veteran's claims 
has been undertaken with this duty in mind.]  The Veteran's 
pertinent post-service treatment records are associated with his 
claims file.  The Veteran has been afforded the appropriate VA 
examinations for his claims decided herein.  Evidentiary 
development in these matters is complete to the extent possible.  
The Veteran has not identified any pertinent, available evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.

II.  Increased Ratings 

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

5010 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)



 
38 C.F.R. § 4.71, Plate II (2010)


The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59.

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 5257 
for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional disability 
with evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of extension 
of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The 
Court has held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already rated 
under Diagnostic Code 5257 the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.  See Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis 

Historically, the Veteran's STRs show that he complained of knee 
pain; he was diagnosed with chondromalacia patella.  He was 
medically discharged from service in July 1993.  Following 
service, a February 1994 VA examination report notes findings of 
bilateral patellofemoral pain syndrome.  A June 1994 rating 
decision granted service connection for chondromalacia of the 
right and left knees, each rated 10 percent disabling.

In July 2004, the Veteran submitted a claim for increased rating.

In statements dated in July 2004 and November 2004, four of the 
Veteran's friends and co-workers reported that the Veteran had 
problems with his knees, including complaints of pain, for many 
years.

A September 2004 VA examination report notes the Veteran's 
complaints of knee pain and stiffness, especially after jogging 
and on cold mornings.  He stated that he had problems squatting, 
kneeling, or sitting for more than an hour.  He denied swelling, 
heat, redness, instability, locking, or fatigability.  He 
indicated that he was currently working as a teacher.  The 
Veteran denied any history of knee surgery or any use of knee 
braces or other assistive devices.  Examination revealed range of 
motion from 0 degrees of extension to 135 degrees of flexion 
bilaterally.  No joint line tenderness, or instability was found.  
The Veteran had patellofemoral crepitants bilaterally with no 
apprehension.  Lachman's and McMurray's tests were negative 
bilaterally.  X-ray studies showed maintained joint spaces with 
no effusions.  The assessment was bilateral patellofemoral 
chondromalacia with no evidence of decreased range of motion.  
The examiner opined that the Veteran was additionally limited by 
five degrees of motion following repetitive use. 

In a November 2004 statement, the Veteran indicated that only 
attempted jogging every six months or so.  He also complained of 
pain and popping in his knees, and stated that he had to sit with 
his knees fully extended in order to be comfortable.

A November 2005 VA examination report notes the Veteran's 
complaints of constant moderate pain that was aggravated by 
bending his knees.  He denied stiffness, swelling, eat, redness, 
or instability.  He reported being recently diagnosed with gouty 
arthritis.  Examination revealed range of motion from 0 degrees 
of extension without pain to 110 degrees of flexion without pain 
on the right and from 0 degrees of extension without pain to 100 
degrees of flexion without pain on the left.  The examiner opined 
that there was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  No 
instability was found.  The Veteran had crepitus bilaterally with 
no apprehension.  Lachman's and McMurray's tests were negative 
bilaterally.  The diagnosis was bilateral chondromalacia, with no 
evidence of active gout.

In a December 2005 statement, the Veteran stated that his knees 
had gotten worse.  He stated that while at work, he had to extend 
his legs straight out under his desk so that his knees would not 
bother him.

An April 2010 VA examination report notes the Veteran's 
complaints of constant pain and intermittent mild swelling, 
aggravated by stair climbing, bending, prolonged walking and 
standing.  In particular, his job as a teacher required prolonged 
standing.  He denied instability and locking.  He denied using 
assistive devices.  Examination revealed range of motion from 0 
degrees of extension to 115 degrees of flexion bilaterally, with 
pain at the end of range of motion.  The examiner opined that 
there was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  Varus 
and valgus stress tests were negative.  Lachman's, McMurray's and 
drawer test were negative.  Diffuse tenderness and mild to 
moderate crepitus were noted bilaterally.  X-ray studies were 
normal.  The diagnosis was bilateral patellofemoral syndrome.

The Board initially finds that the Veteran's knee disabilities 
are more appropriately rated under Diagnostic Code 5260 than 
under Diagnostic Code 5262 or Diagnostic Code 5257, or any other 
diagnostic code.  In this regard, the Board points out that 
examination of the Veteran's knees has consistently demonstrated 
the absence of any instability, subluxation, or limitation of 
extension.  Malunion has not been shown.  The primary disabling 
manifestation of the Veteran's knee disorders is limitation of 
motion, and of flexion in particular.  The Board will accordingly 
evaluate the Veteran's disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Based upon the evidence of record, as noted above, the Board 
finds the Veteran's service-connected right and left knee 
disabilities, each rated 10 percent disabling, have been 
manifested by complaints of pain and limitation of flexion to no 
less than 100 degrees, without evidence of lateral instability, 
recurrent subluxation, limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.  
Therefore, entitlement to ratings in excess of 10 percent for 
these disabilities must be denied.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's knee disorders.  Throughout the period of appeal, there 
is no evidence of extension of either knee being limited to 15 
degrees as is required for a 20 percent rating under Diagnostic 
Code 5261.  Likewise, there is no evidence of moderate recurrent 
subluxation or lateral instability so as to merit a 20 percent 
rating under Diagnostic Code 5257.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. Here, the VA 
examiner in April 2010 found no additional loss of knee motion 
due to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

A close review of the record reveals no distinct period during 
which the criteria for the next higher (20 percent) rating were 
met for either knee disability.  See Hart, supra.  Thus, the 
Board finds that the criteria for increased ratings for the 
Veteran's knee disabilities have not been met.

Additionally, the Board has taken into consideration the 
Veteran's complaints.  However, the percentage rating assigned 
represents as far as can practicably be determined, the average 
impairment in earning capacity resulting from the knee 
disabilities and its residual condition in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability (see 38 C.F.R. § 4.1).  In this 
case, it does not appear that the knee disabilities have had more 
than a slight impact on his ability to work.  In conclusion, a 
higher rating is not justified.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1)).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of those assigned are provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Moreover, the 
evidence does not demonstrate other related factors.  Therefore, 
referral for extra-schedular consideration in this case is not in 
order.

III.  Service Connection 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

The Veteran's STRs show that he fell in a hole and injured the 
sole of his right foot near his heel in August 1991.  X-ray 
studies were negative.  Examination revealed no instability or 
edema; range of motion was full.  The diagnosis was right foot 
sprain.  The Veteran was told to rest for five days and was given 
Motrin for his pain.  Subsequent STRS are negative for complaints 
or findings related to a right foot or ankle disability.  In 
April 1993, the Veteran requested a medical discharge because of 
a bilateral knee disability.  No complaints of a right foot or 
ankle disability were noted.  

Following service, a February 1994 VA examination report notes no 
complaints or findings related to a right foot or ankle 
disability.  Examination of the feet was normal.  

Private treatment records note the Veteran was seen in a private 
emergency room in June 2005 with complaints of joint pain, 
including right ankle pain.  Uric acid level was 9.2.  The 
assessment was probable gout.  A February 2007 private treatment 
record notes the Veteran's complaints of right ankle pain and 
swelling.  The assessment was noted to likely be gout of the 
right ankle.

An April 2010 VA examination report notes the Veteran's 
complaints of intermittent swelling and pain associated with gout 
attacks.  He denied instability.  He denied any history of right 
ankle surgery.  Examination revealed slight malleolus tenderness 
to palpation.  Stability on drawer's test was intact.  Strength 
was 5/5.  X-ray studies revealed a small plantar heel spur; 
otherwise the ankle was intact.  No arthritis, fracture, or 
subluxation was noted.  After reviewing the Veteran's claims 
file, the examiner noted a diagnosis of intermittent gout.  He 
opined that it was less likely than not that the Veteran's right 
ankle sprain was related to his current diagnosis of gout.  The 
examiner noted that the Veteran was not diagnosed with gout or 
gout-like symptoms until the mid-2000's, after his military 
service.  He noted that there was no link between ankle sprains 
and gout.  He also noted that there was no current ankle crepitus 
or arthritis.

The Veteran maintains that his current right ankle disability is 
related to an injury sustained during his second period of active 
duty.  Upon review of the evidence, the Board notes that although 
the Veteran did complain of right ankle problems on one occasion 
in service, no residual disability was noted in subsequent STRs, 
to include a separation examination report.  There is no post-
service medical evidence of a right ankle disability until 2005, 
more than 10 years after the Veteran's discharge.

Regarding the etiology of post-service right ankle disability, 
the 2010 VA medical opinion is clearly against the Veteran's 
claim.  The VA physician opined that the Veteran's current right 
ankle disability is not related to his military service.  The 
Board finds this opinion to be persuasive because it is based on 
a review of the Veteran's pertinent history.  Notably, the VA 
examiner specified reasons for his conclusions, as noted above.  
There is no competent medical opinion of record to the contrary.  

The Veteran himself believes that his current right ankle 
disability was incurred during his active service.  The Board is 
aware that lay statements may be sufficient to establish a 
medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and 
probative value of lay evidence, multiple court decisions have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  Lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  As to the question of direct service connection, 
however, the probative value of the Veteran's contentions, 
assuming his credibility, is markedly reduced by the absence of 
right ankle findings or gout at separation from service and the 
very lengthy period that elapsed between separation from service 
and post-service right ankle treatment more than a decade later.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service can be 
considered along with other factors in the analysis of a service 
connection claim).  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for a 
right ankle disability, and this claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).    


ORDER

A rating in excess of 10 percent for service-connected right knee 
disability is denied.

A rating in excess of 10 percent for service-connected left knee 
disability is denied.

Entitlement to service connection for a right ankle disability is 
denied.


REMAND

Sinusitis

On entrance for the Veteran's second period of active military 
service in January 1990, he was assessed with chronic seasonal 
rhinitis with sinus headaches.  The March 2009 Board remand 
requested that the Veteran be afforded an ear, nose and throat 
examination to identify all current disability(s) involving the 
Veteran's sinuses, to include previously diagnosed chronic 
rhinitis with sinus headaches and sinusitis, if appropriate.  The 
examiner was to provide an opinion as whether it is at least as 
likely as not that the Veteran has a current sinus or chronic 
allergy disability that was incurred in or aggravated by service.  
Although the Veteran was provided with a VA examination in May 
2010, the examiner did not provide an opinion as to the etiology 
of a nasal or sinus disability; this was presumably because such 
disability was not found on examination.  

However, the Board notes that private medical records show the 
Veteran was seen for treatment of sinusitis as recently as 
September 2008 and for allergic rhinitis as recently as December 
2008.  The requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Therefore, the Board finds that another attempt must be 
made to determine whether or not any nasal or sinus disability, 
including that noted in 2008 private treatment records, was 
incurred in or aggravated by service.

Earlier Effective Date

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required:  
There must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing a SOC; and finally the claimant, after receiving the SOC, 
must complete the process by stating her argument in a timely-
filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203.

In July 2010, the Veteran was awarded service connection for 
pseudofolliculitis barbae and acne keloidosis of the scalp; a 10 
percent rating was assigned, effective July 12, 2004.  He was 
informed of that decision in July 2010.  In August 2010, the 
Veteran submitted a timely NOD with the effective date assigned 
in July 2010.  However, no subsequent SOC has been issued.  Under 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
It is noteworthy that the claim is not before the Board at this 
time and will be before the Board only if the Veteran timely 
files a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue an appropriate 
SOC in the matter of entitlement to an 
effective date earlier than July 12, 2004, 
for the grant of service connection for 
pseudofolliculitis barbae and acne 
keloidosis of the scalp.  The SOC should be 
sent to the Veteran and his representative 
and they must be advised of the time limit 
for filing a substantive appeal.  If the 
appeal is timely perfected, this matter 
should be returned to the Board.

2.  The AMC/RO should forward the Veteran's 
claims folder to an ear, nose and throat 
specialist.  The specialist should render 
an opinion regarding the etiology of any 
current or recent nasal or sinus 
disability, to include the allergic 
rhinitis and sinusitis noted in private 
records in 2008.  Specifically, the 
following questions should be answered:

a.  Is the Veteran's current or recent 
nasal or sinus disability, to include the 
allergic rhinitis and sinusitis noted in 
private records in 2008, causally or 
etiologically related to his military 
service or to some other cause or causes? 

b.  Is the Veteran's current or recent 
nasal or sinus disability related to 
symptoms or signs he had in service, 
especially the chronic seasonal rhinitis 
with sinus headache documented on entrance 
examination in January 1990?

c.  On the basis of the clinical record, 
can it be concluded with clear and 
unmistakable certainty that any current or 
recent nasal or sinus disability pre-
existed the Veteran's entry into active 
military service in January 1990? and

d.  If any current or recent nasal or sinus 
disability did clearly pre-exist service, 
can it be concluded with clear and 
unmistakable certainty that any such pre-
existing nasal or sinus disability was not 
aggravated to a permanent degree in service 
beyond that which would be due to the 
natural progression of the disease?

An additional examination should be 
scheduled only if it is deemed necessary by 
the specialist.  The specialist should 
provide a complete rationale including the 
reasons and bases for all conclusions 
reached.  If the specialist determines that 
an opinion cannot be expressed without 
resort to mere speculation, any missing 
evidence that might enable the opinion to 
be expressed should be noted.  If there is 
no such evidence, the specialist should 
provide the reasons and bases as to why any 
opinion would be speculative.

3.  Then, the AMC/RO is to re-adjudicate 
the claim of entitlement to service 
connection for a nasal/sinus disability.  
If it remains denied, the AMC/RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


